United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4124
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Michael Charles Garreans

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                             Submitted: June 15, 2017
                               Filed: June 20, 2017
                                  ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Charles Garreans directly appeals the below-Guidelines-range
sentence imposed by the district court1 after he pleaded guilty to possessing child
pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). Garreans’s counsel has

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sentence as substantively unreasonable.

       Counsel’s argument fails. Upon review of the sentencing transcript, we
conclude that the district court’s carefully considered sentence was not an abuse of
discretion. See 18 U.S.C. § 3553(a); United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (standard of review); United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (where court makes individualized assessment based on facts
presented, addressing proffered information in consideration of § 3553(a) factors,
sentence is not unreasonable); United States v. Lazarski, 560 F.3d 731, 733-34 (8th
Cir. 2009) (where court varied downward from Guidelines range, it is “nearly
inconceivable” that it abused its discretion in not varying downward further still).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. We note, however, that
the amended judgment incorrectly cites “18 U.S.C. § 2252A(a)(4)(B)” (prohibiting
sale of, or possession with intent to sell, child pornography) as the offense of
conviction, and thus we modify the judgment to substitute “18 U.S.C.
§ 2252(a)(4)(B)” for “18 U.S.C. § 2252A(a)(4)(B).” See 28 U.S.C. § 2106 (appellate
court may modify any judgment brought before it for review).

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment, as modified.
                      ______________________________




                                         -2-